Citation Nr: 1221466	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition, as secondary to service-connected disability. 

2. Entitlement to service connection for a bilateral hip condition, as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that the current record does not offer a sufficient basis upon which to effectively decide this case. A better reasoned VA medical opinion is required that addresses the dispositive issues pertaining to secondary service connection. 

Applicable VA law provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).     
Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at                38 C.F.R. § 3.310(b).

The Veteran maintains that he developed bilateral knee and hip conditions secondary to a right ankle disorder, due to an altered gait required to compensate for right ankle impairment.  More recently, the Veteran has alleged that the claimed disabilities of the knees and hips are secondary to his service-connected lumbosacral strain.  See VA Form 21-4138, received in December 2010.

He underwent relevant VA Compensation and Pension examination in             February 2008, at which time an opinion was rendered on the etiology of diagnosed bilateral knee arthralgia. The opinion was that the Veteran's bilateral knee condition was less likely than not caused by or a result of his service-connected right ankle condition. The stated rationale was that the Veteran developed abrupt onset bilateral knee pain in October 2006 which would not be consistent with insidious onset of bilateral knee pain from overuse as a result of an ankle condition. Also, review of x-rays and laboratory work did not support the idea of this condition being secondary to right ankle pain. 

The Board cannot accept this as a definitive statement of etiology since the Veteran had documented treatment for left knee problems in February 2004, prior to an alleged October 2006 onset date. Nor is it entirely persuasive that abrupt onset could not still be the result of an altered gait syndrome, without further explanation.

The Veteran underwent VA re-examination in June 2010. The opinion stated was that the Veteran's bilateral hip and knee conditions were not caused by or a result of the service-connected right ankle disability. The rationale given was the Veteran's x-rays did not indicate traumatic degenerative joint disease, and it was believed that the very mild degenerative joint disease of the knees was age-related. Further stated was that the Veteran's hip bursitis was due to age and activity and not due to a previous right ankle fracture. 

The second opinion also cannot provide a definitive statement of etiology.              The examiner fails to explain exactly why the conditions diagnosed are age-related. The examiner also does not offer an opinion insofar as whether a right ankle disorder might have chronically aggravated the Veteran's claimed conditions        over time. See 38 C.F.R. § 3.310. See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

Finally, the Board notes that neither VA opinion addresses the Veteran's contentions that his bilateral knee and hip disabilities are secondary to his service-connected lumbosacral strain.  

Therefore, the Board finds that a supplemental opinion from the June 2010 VA examiner addressing the material issues is necessary to resolve this appeal.            See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact (1) the Kansas City, Missouri VA Medical Center (VAMC); (2) the Fayetteville, Arkansas VAMC; and (3) the Mount Vernon, Missouri Community Based Outpatient Clinic (CBOC) and request copies of the Veteran's treatment records dated since May 2010. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with              the Veteran's "Virtual VA" claims folder. 

2. The RO/AMC should return the claims folder to the VA examiner who conducted the VA examination of   June 2010 and request a supplemental opinion. The examiner is requested to indicate, upon further review of the Veteran's claims file, whether the Veteran's diagnosed bilateral knee condition is proximately due to or the result of his service-connected right ankle fracture residuals or service-connected lumbosacral strain. The examiner should consider both initial causation of a bilateral knee condition by the right ankle fracture residuals or by the lumbosacral strain, and the possibility that the claimed bilateral knee condition has been permanently aggravated by either or both service-connected disabilities. (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. For instance, if it is determined that the diagnosed condition is age-related or due to outside activities, please specify exactly why this is the case. Please further give express discussion and consideration  of the Veteran's averred theory of entitlement, which is that altered gait mechanics from the right ankle disorder brought upon other orthopedic pathology over time.

The examiner is further requested to indicate whether   the Veteran's diagnosed bilateral hip condition is proximately due to or the result of his service-connected right ankle fracture residuals or service-connected lumbosacral strain. The examiner should consider both initial causation of a bilateral hip condition by the right ankle fracture residuals or the lumbosacral strain, and the possibility that the claimed bilateral hip condition has been permanently aggravated by either or both service-connected disabilities. 

Again, please provide a complete and thorough rationale for all conclusions reached in accordance with the principles stated above. 

Provided that the June 2010 examiner in question is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, if feasible, and that addresses the inquiries set forth above regarding the disability claimed.

3. A review of the claims file should then be undertaken. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


